Citation Nr: 1142249	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to January 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran has bipolar disorder that originated during active service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bipolar disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

I.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

The Veteran claims that service connection is warranted bipolar disorder.  It is urged that he began self-treating his bipolar disorder with alcohol while he was stationed in Alaska.  He claims that the stress and the environmental effects of many days of consecutive darkness trigged his bipolar disorder.  Noting that there is documentation of the complaints of depression and treatment for alcohol problems in the service treatment record (STR), current disability and a well-supported competent nexus opinion supporting his assertion, the Board agrees, and will grant service connection for the reasons that follow.

The Veteran's DD form 214 shows that he was discharged in January 1991 for drug abuse rehabilitation failure.  Pertinent STR's reflect that the Veteran was treated in service for alcohol abuse while stationed in Alaska.  His entrance examination does not disclose any mental health problems.  At his December 1990 separation examination, he reported that he experienced depression or excessive worry.  

Post service, the Veteran received psychiatric treatment with the Family Health Center beginning in May 1999 for bipolar disorder.  

A January 2000 decision by a SSA Administrative Law Judge indicates that the Veteran was found totally disabled under SSA rules due to his due to bipolar disorder with comorbid generalized anxiety disorder.  The decision cites reports from Green Meadows Adult Psychiatry Division of the University of Missouri Columbia Hospital showing treatment for these problems since January 1994.  The decision also cited to a November 1999 consultative examination showing a diagnosis of bipolar disorder.  

In November 2006, J.P., M.D., psychiatrist with the Family Health Center and medical director of the Missouri Department of Health, provided a statement in support of the Veteran's claim for service connection.  Dr. P., who is noted in the treatment records to have directly treated the Veteran, informed that the Veteran had treated with the Family Health Center since May 1999.  The Veteran was found to have bipolar disorder.  Dr. P. felt that the Veteran had the disorder since his late teens if not earlier.  He explained that the condition was left untreated for several years after his discharge from the army.  Dr. P. noted that the Veteran showed symptoms of bipolar disorder in service, including rapid changes of emotion and energy and began drinking in an attempt to diminish the symptoms which is not uncommon.  Dr. P. noted that the Veteran was discharged from the army due to his drinking, which he was doing in an attempt to control his bipolar symptoms.  Dr. P. also noted that the extremes of light and darkness where the Veteran was stationed in Alaska was a likely contributing factor in his bipolar illness.  Dr. P. stated he was reasonably certain that if the Veteran had underwent psychiatric evaluation at the time of his service discharge it would have shown he had bipolar disorder as opposed to alcohol rehabilitation failure.  Dr. P. notes that the Veteran had not recovered from bipolar disorder and remains completely disabled.  

The Veteran was afforded a VA examination in connection with his claim.  She noted that the Veteran presented information from psychologist H.B. dated in January 2007.  H.B. reported that he had seen the Veteran in 1982 when he was in 11th grade for inability to function.  At that time, he diagnosed the Veteran with bipolar disorder.  H.B. noted that the family chose not to pursue treatment and he lost contact with them in 1983.  The examining VA PhD reviewed the claims folder and examined the Veteran.  She made a diagnosis of bipolar disorder with alcohol dependence in remission.  She opined that it could not be said with any degree of certainty without resorting to speculation that bipolar disorder was aggravated by service in Alaska.  She did note that his out of control drinking in Alaska at least as likely as not masked any bipolar symptoms.  She could not conclude with any certainty that the alcohol use was due to bipolar disorder.  


The Veteran has submitted medical articles in support of his theory that his bipolar disorder first manifested in Alaska and was due to his service in Alaska.  

The Veteran's mother and long time friend submitted statements along with the Veteran in October and November 2008 attesting to his current bipolar disorder and his dramatic changes upon his return from service.  His mother indicated that he did not have any serious problems prior to service and they did not want him stigmatized by the label of mental illness in high school.  She stated that at first when he was in Alaska they spoke often.  The Veteran liked Alaska and spoke of how it was light most of the time and he often he did not have to sleep.  That winter, when he came home for a visit, he tried to sound normal but she could tell things were getting worse.  When he came home from Alaska for good, he kept to himself and appeared down and at times was argumentative and angry.  She strongly believes his service in Alaska has contributed to his bipolar disorder.  She feels he should have been diagnosed in service.  His friend stated that the Veteran had periods of bizarre, aggressive and argumentative behavior upon his return from Alaska.  He was a different person.  Even after he quit drinking, his behavior had changed for the worse.  He would lie in bed and not move or speak.  He noted that the Veteran seemed at times agitated and at times unable to communicate, which was unusual given his prior behavior, education and skill level.  He recalled the Veteran being difficult on an occasion when the friend went out to help him put a roof on a barn.  Also, he recalled that the Veteran was living in a school bus growing things on a small farm.  This made no sense to the friend given the Veteran's training and aptitude.  The friend stated that since his return from Alaska, the Veteran seemed to have periods of grandiose plans alternating with depression.  On one occasion the friend had to urge him to buy firewood before he ran out of wood one winter.  At another time, the Veteran planted seven or eight hundred trees on his property in a two month period.  

The Board has considered the entirety of the evidence of record.  The Board finds Dr. P.'s medical opinion to be of considerable probative weight, as it is well-supported and consistent with the documented record and statements from the Veteran and other laypersons.  In addition, while he does not indicate that he reviewed the claims folder or the STR's, his characterization of the Veteran's service difficulties was not inaccurate.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board has no basis to disregard Dr. J.P.'s well-reasoned opinion.  Inasmuch as there is reference to a pre-service history of bipolar disorder, the Board notes no indication that he entered service with a pre-existing condition.

On the other hand, the Board notes the VA examiner's conclusion, based on a review of the evidence, that an opinion could not be reached without resort to speculation.  Nonetheless, the Board finds the opinion of the Veteran's long-term treating psychiatrist to be relevant and persuasive.  The VA examiner does note that the Veteran's alcohol abuse was likely masking any bipolar disorder symptoms in service.

In sum, the Board is of the opinion that the evidence is in equipoise for and against the claim.  Thus, there is an approximate balance of positive and negative evidence regarding whether or not the current bipolar disorder is etiologically related to service.  The Board gives the benefit of the doubt to the Veteran in this matter.  Therefore, service connection bipolar disorder is in order.


ORDER

Service connection for bipolar disorder is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


